TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00765-CR
NO. 03-04-00768-CR




David Keith Engledow, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NOS. 04-400-K26 & 04-993-K26
HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




O R D E R
PER CURIAM
In his late second motion for extension of time, appellant’s counsel asked that the
time for filing appellant’s brief be extended from August 16 to September 30, 2005.  The brief has
not been tendered for filing.
The motion is dismissed.  Appellant’s counsel, Mr. John R. Duer, is ordered to file
a brief in appellant’s behalf no later than October 14, 2005.  No further extension of time for filing
this brief will be granted.
It is ordered October 6, 2005.
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish